Citation Nr: 1438607	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  12-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD) (claimed as ischemic heart disease and cardio arrhythmia), to include as due to Agent Orange exposure.  

2.  Whether new and material evidence has been received to open a claim for service connection for hearing loss disability.

3.  Entitlement to service connection for hearing loss disability.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION


The Veteran had active duty service from July 1958 to July 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for coronary artery disease, as well as the August 2010 rating decision that denied service connection for tinnitus and declined to reopen a claim for service connection for hearing loss disability.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing.  A copy of the transcript has been associated with the claims file. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on Muon Guang Royal Thai Air Base in Thailand in during the Vietnam Era.  

2.  The Veteran did not serve as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise serve near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence.

3.  Exposure to herbicides while serving on active duty in Thailand is not shown.

4.  The evidence does not show that that the Veteran's coronary artery disease is etiologically related to active military service.

5.  In an unappealed decision, dated in July 2007, the RO denied the Veteran's claim for service connection for hearing loss disability.  

6.  Assuming its credibility, the evidence associated with the claims file subsequent to the July 2007 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hearing loss disability.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The July 2007 decision that denied the Veteran's claim for service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

3.  New and material evidence having been received, the claim for service connection for hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claim for new and material evidence, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Regarding the claim for coronary artery disease, in correspondences dated in May and September 2011, prior to the April 2012 rating decision denying service connection for coronary artery disease, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The September 2011 letter was specifically sent with information regarding how the Veteran could substantiate his claim that he was exposed to Agent Orange, including submission of an explanation of when, where, and how he was exposed, as well as statements of persons who knew of his exposure.  
 
VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available service treatment records, personnel records, and post-service treatment records have been secured. 

The Veteran in this instance has not been afforded a VA examination for compensation and pension purposes.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

While the Veteran has currently diagnosed coronary disease, McLendon element (1); there is simply no competent or credible evidence establishing that an event, injury, or disease occurred in service, McLendon element (2), especially given that the Veteran is only claiming that his CAD is due to Agent Orange exposure.  As will be further discussed below, while the Veteran has submitted numerous lay statements regarding possible exposure, there is no competent or credible evidence that shows he was exposed to Agent Orange while serving in Thailand.  In the absence of any probative evidence that the Veteran's CAD may be related to an injury, disease, or event in service (to include exposure to Agent Orange) even the low threshold standard outlined by the U.S. Court of Appeals for Veterans Claims (Court) in McLendon, is not met, and an examination to secure a medical nexus opinion is not necessary. 

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge in September 2013 at a video conference hearing.  Therefore, the duties to notify and assist have been met.

Analysis - CAD

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2013).  In the case of such a Veteran, service connection for certain diseases, including coronary artery disease, will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he served in Vietnam, nor does he claim that he did.  Instead, the Veteran claims exposure to herbicides while stationed in Thailand. See, e.g.,  May 2012 Notice of Disagreement. 

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q (herein M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

Under the procedures outlined in the M21-1MR, if a Veteran served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  Id.

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  
In the instant case, the Veteran has established through his VA treatment records that he has coronary artery disease, which he contends is related to Agent Orange exposure while serving as a firefighter on Don Muang.

With regard to the Veteran's contentions that he was exposed to Agent Orange in Thailand, his personnel records show that he did indeed serve on Don Muang Base in Thailand as Fire Protection Specialist from April 1963 to through May 1964.  While he contends that he also served on other bases, these bases are not noted in his personnel records.  The Veteran did not serve as a security policeman, security patrol dog handler, member of the security police squadron, nor has he contended that he did so.  Instead, he contends that has a firefighter he worked around the perimeter when he put out fires. In an October 2011 statement he contended that he responded to grass fires along the fence line, as well as being required to respond to aircraft crashes near the perimeter of the base.  He reiterated that he was deployed to a grass fire at the perimeter of the base in a March 2012 statement.  In his May 2012 Notice of Disagreement, he contends that he was deployed to a fence line fire where he states that the fence had been sprayed with Agent Orange, and that the smoke must have contained Agent Orange.  

In March 2012, the Joint Services Records Research Center (JSRRC) provided a Memorandum of Inability to Confirm exposure to Agent Orange Outside of Vietnam (Thailand).  The memorandum state that the Veteran served in Thailand, and served on Don Muang base, but that his records did not show perimeter-related activities.  It states that while his records show he performed at an extremely high level in his repair duties, there is no credible supporting evidence to demonstrate that his service placed regularly along the perimeter or flight line of the base.  A Memorandum for the Records on Herbicide use in Thailand during the Vietnam Era was also placed in the claims folder.  

In September 2013, the Veteran testified that he was stationed fifty yards off of the main runway and that the perimeter of the base was at the end of the runway.  He also stated there was perimeter fence north of the runway where a fire occurred.  He also stated he served at Tok Lee, Ubong, and Udorn Royal Thai Airforce Bases. 

If the Veteran otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  As a layperson, the Veteran is competent to report on matters observed or within his personal knowledge, and thus is competent to relate his occupational duties.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, extensive searches have been conducted in attempt to resolve the question of whether the Veteran had actual in-service herbicide exposure, and, collectively the results of such searches weigh against a finding of actual exposure.  The JSRRC response indicated that they could not document or verify that the Veteran had been exposed to tactical herbicides or that his duties required him to be on or near the base perimeter.  The JSRRC report is objective and based on unit historical data and official DoD records.  The Board finds that these responses constitute probative evidence on the question of actual exposure.  While the Veteran has provided numerous statements, there is no evidence of daily work duties or performance evaluations reports that would allow the Board to find that these statements are credible.  There is no other evidence of record suggestive of exposure to Agent Orange while serving in Thailand.  As based on the current record, there is no evidence of actual or presumed Agent Orange exposure.  The Veteran is therefore not entitled to presumptive service connection based on Agent Orange exposure, pursuant to 38 C.F.R. § 3.309(e).

As for direct service connection, the Veteran has not advanced any theory of in service injury or incurrence, Hickson element (2), other than presumed exposure to Agent Orange, nor does the evidence of record in the claims folder demonstrate such.  The Veteran himself has admitted that none of his cardiologists have given him any reason for his coronary artery disease, or what it could be attributed to, and that no physician has actually told him that his current disability is related to exposure to Agent Orange.  The Veteran himself stated he did not know he could have been exposed to Agent Orange until he was notified of the possibility by his service organization.  

There is no competent evidence or opinion even suggesting that there exists a medical nexus between the current diagnosis and any incident of service, Hickson element (3).  None of the VA medical records treatment records of record reflects any such comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.

In conclusion, as there is no probative evidence of any in service incurrence of CAD or a nexus between the Veteran's current disability and service, direct service connection must be denied.  See Hickson, supra.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Analysis -New and Material Evidence Claim-Hearing Loss

Although the RO has reopened the previously denied claim for service connection for a hearing loss disability in the August 2010 Rating Decision after reopening the claim, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must determine whether new and material evidence was presented to reopen the claim in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In July 2007, the Veteran's claim for service connection for hearing loss was denied.  The Veteran did not appeal the decision and it became final.  Evidence submitted prior to that decision included a July 2007 VA examination for compensation and pension purposes and the Veteran's service treatment records.  

Since the July 2007 Rating Decision evidence submitted includes a January 2010 lay statement in which the Veteran asserts he was exposed to aircrafts inventory without use of adequate hearing protection, as well as jet engines and machine gun fire.  On his August 2010 Notice of Disagreement he stated he was not issued any hearing protection when working on the flight line, and in May 2011 he also stated he was not issued proper hearing protection with assigned to duties on the flight line.  He also asserted in March 2012 on his VA Form 9 that he was exposed to sirens and ground noise when cleaning up after a crash in service while working with a crash crew.  In his September 2013 hearing, the Veteran testified that shortly after separating from service, his wife asked him why he was talking so loudly, and he realized he was having problems hearing. 

Assuming the credibility of the statements above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the July 2007 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating an in-service event or injury, acoustic trauma, which was one of the elements of service connection that was previously unsubstantiated.  The issue of whether the Veteran had adequate hearing protection was not previously addressed.  

New and material evidence having been received, reopening of the previously denied claim of service connection for a hearing loss disability is warranted.  As will be discussed below, additional development is required prior to addressing the underlying merits of the claim.


ORDER

Entitlement to service connection for coronary artery disease, to include as due to Agent Orange exposure during active service is denied.

New and material evidence having been received, the claim of entitlement to service connection for a hearing loss disability is reopened.


REMAND

The Veteran essentially contends that he has hearing loss disability and tinnitus since service due to exposure to various noises while working the flight line, as well as not having adequate hearing protection at that time.  

In July 2007, the Veteran was seen for a VA hearing examination to evaluate his bilateral hearing loss.  The examiner noted that "his noise history includes exposure to gunfire and aircraft on active duty."  The examiner noted that the Veteran's separation examination "indicates that the veteran left the military with normal hearing bilaterally."  Therefore the examiner opined that it was unlikely that his hear loss has its origins during active duty service. 

In July 2010, the Veteran was afforded a VA examination to assess his tinnitus.  The examiner noted that the Veteran reported military exposure to jet engine and flight line noise and that he stated his tinnitus began during active duty, but could not identify a specific circumstance of onset.  The examiner opined that that the available audiometric evidence indicates that the Veteran left military service with normal hearing bilaterally and that there is no significant evidence of any clinically significant hearing threshold shifts that would support the Veteran's contention that his current tinnitus is due to acoustic trauma during military service.  

On review of the claims file, the Board finds that the July 2007 and July 2010 VA examiners could not have considered the Veteran's lay statements contained in his Notice of Disagreement, VA Form 9, and from his September 2013 hearing regarding his contended in-service acoustic trauma.  Therefore, the Board finds that another opinion is necessary to determine the etiology of the Veteran's hearing loss disability and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

The July 2007 examiner also appears to have used lack of a hearing disability finding during the in-service testing, including normal separation results, as indication that there is no nexus.  However, as Hensley v. Brown demonstrates, even where there is no evidence of the veteran's hearing disability until many years after separation from service, "[I]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of 38 U.S.C. § 1110 would be satisfied [for the basis of determining a disability]." (citing Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App 155 (1993).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims folder and this Remand must be provided to and reviewed by the examiner and the examination must reflect that such a review was undertaken.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss and tinnitus are etiologically related to service.

In doing so, the examiner's attention is invited to:

The Veteran's lay statements that he has had tinnitus and hearing loss since service; 

The Veteran's lay statements regarding his lack of hearing protection, and the various types of noise he was exposed to on the flight line;

The May 1964 Hearing Conversion Data from service;  

And the implications of any threshold shifts between the different examinations.  See Hensley v. Brown, supra.

In rendering the above opinions, the examiner should consider that the absence of in-service evidence of disability during service, including at the separation examination, is not always fatal to service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


